Citation Nr: 1232915	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  11-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, with disc herniation.


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from April 9, 2007 to July 10, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDING OF FACT

In a letter from the Veteran's representative dated in August 2011, and received by the Board prior to the promulgation of a decision in the appeal, the representative notified VA that the appellant requested a withdrawal of his appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, with disc herniation.  

 
CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, with disc herniation.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by an appellant or an appellant's authorized representative in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  

In a written submission signed by the appellant's representative and dated on August 12, 2012, and received by the Board prior to the promulgation of the decision in the appeal, the appellant withdrew the appeal of the claim of entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, with disc herniation.  

Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed. 
 

ORDER

The appeal of the claim for an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine, with disc herniation, is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


